Citation Nr: 0026542	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-11 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from August to October 1959 
and from January 1962 to January 1965. This matter comes on 
appeal from an August 1998 decision by the Los Angeles VA 
Regional Office.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
in an unappealed rating decision in April 1997.

2.  Evidence received subsequent to the April 1997 rating 
decision bears directly on the matter in question and is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.

3.  The claim for service connection for a psychiatric 
disorder is plausible.

4.  The veteran has a chronic psychiatric disorder which was 
initially manifested in service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for a psychiatric disorder has been submitted. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2. The claim for service connection for a psychiatric 
disorder is well-grounded. 38 U.S.C.A. § 5107 (West 1991).

3.  A chronic psychiatric disorder was incurred in active 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Legal Criteria

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C. §§ 1110, 1131; see also 38 C.F.R. § 
3.303(a) (service connection means facts showing "a 
particular injury or disease resulting in disability [that] 
was incurred coincident with service."). Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the second and third elements of a well-grounded 
claim may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).


Analysis

Service connection for schizoaffective disorder was denied by 
rating decision 
in April 1997 because the condition was not incurred or 
aggravated by service. A reopened claim was received from the 
veteran in March 1998. The evidence of the record showed that 
the veteran had a psychiatric disorder while with the Marines 
(8-3-59 to 10-21-59) which was identified as "inadequate 
personality." He was separated from service with only two 
months of training. The veteran later had 3 years of 
successful service with the U.S. Army (1-15-62 to 1-14-65) 
and worked for the U.S. Postal Service for 16 years before 
manifestations of a schizoaffective disorder which occurred 
sometime in 1973.

Subsequent to the April 1997 rating decision, additional VA 
treatment records were received, as well as the transcript of 
the veteran's hearing at the RO in December 1999. The medical 
records added to the file include several statements by the 
veteran's VA treating physician in support of his claim. In 
January 2000, this physician said that the veteran  had a 
major depressive episode in the Marine Corps. He showed no 
mood disorder for many years, which DSM-IV indicates is 
possible with a major depressive disorder. He started getting 
sick again in the 1970's, not with a brand new illness, but 
with a continuation of the depression, which had first 
appeared in the Marines. The long quiescent period was 
unusual but not impossible.
This psychiatrist went on to aver that the veteran had one 
chronic and continuous illness. His first episode came while 
he was on active duty in the Marines.
Although depression was the primary symptom of his illness, 
it was incorrectly labeled as a personality disorder. The 
veteran had a long period of remission, but when the 
depression returned, it struck with a force that disabled the 
veteran. To
this day, veteran is taking daily medication for depression. 
 
The statements by the veteran's treating physician clearly 
relating his chronic psychiatric disorder to his first period 
of military service bear directly on the matter in question 
and are so significant that they must be considered to fairly 
decide the merits of the claim. Thus, new and material 
evidence has been submitted to reopen the claim. Further, the 
requirements for a well-grounded claim as set forth in Epps 
are also met. The Board also observes that no medical opinion 
or other competent medical evidence contrary to that provided 
by the veteran's treating physician has been presented. 
Consequently, service connection for a chronic psychiatric 
disorder, most recently diagnosed as a major depressive 
disorder, is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107, 
5108; 38 C.F.R. §§ 3.156, 3.303.








  
ORDER

Service connection for a psychiatric disorder is granted.




		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

